﻿Allow me, on behalf of the Government of the
Kyrgyz Republic and its people, to congratulate my
colleague the Minister for Foreign Affairs of Ukraine,
Mr. Udovenko, on his election to the high office of
President of the fifty-second session of the General
Assembly, and to wish him success in his endeavours. May
I also express our feelings of respect for his country, which
is playing an important role in resolving regional and global
issues.
I would also like to express our heartfelt gratitude to
the previous President of the General Assembly, the
representative of the friendly Malaysian people,
Ambassador Razali Ismail, for his active and dynamic
efforts in establishing constructive dialogue on ways to
reform the United Nations.
Like the entire international community, Kyrgyzstan
expects genuine progress regarding the complex issue of
the reform of the United Nations to come out of the
present session. We are confident that the session will be
able to cope with the problems facing the Organization
today during this difficult and complicated period. The
President and the Government of my country fully
support the efforts of the Secretary-General, Mr. Kofi
Annan, to enhance the efficiency of the United Nations,
and his ability to respond sensitively and adequately to
the challenges of a rapidly changing world. We are
confident that a renewed United Nations will truly
embody the principles and purposes proclaimed in its
Charter, ensuring the harmony of the interests of all its
Members in the name of peace and progress. We are
ready to support all proposals that promote that goal.
Regarding the reform of the Security Council, the
issue of improving its methods of work is no less
important than the question of enlarging its membership.
Kyrgyzstan believes that these questions must be
considered together. We continue to support the proposal
for permanent membership in the Council for Japan and
Germany. However, in our view, the permanent members
of the Security Council should also include one
representative each from Africa, Asia and Latin America.
Mankind is now on the eve of a new millennium,
and the changes taking place are altering the image of
mankind and shifting the emphasis in the models for
understanding and explaining our world. The collapse of
a bipolar world has provided us an opportunity to focus
efforts on resolving the issues of poverty, health care,
education, economic development and democracy. We are
all, however, still facing the threat of local and regional
conflicts, international terrorism, organized crime, illegal
trafficking in drugs and weapons, the proliferation of
weapons of mass destruction and the deterioration of the
state of the environment. All these negative aspects of
human activity threaten the global trend towards
strengthening peace and progress, undermine the fragile
new democracies, wear down the strength of the
developing countries and generally threaten all our efforts
focused on building a safer and better world.
The period after the achievement of independence
was decisive for Kyrgyzstan, in the context of the
formation of national statehood and of new social and
economic ties. The country is actively seeking ways and
means to harmoniously integrate itself into the
international community. Clear successes have already
been achieved on this thorny path in strengthening
10


democratic institutions, radical reform of the economy of
the country, improving the means for achieving inter-ethnic
agreement, enhancing tolerance and ensuring human rights.
The leadership of the country is also concentrating on
those domestic and international issues which must be
developed on a permanent and positive basis for the well-
being of the population of Kyrgyzstan.
Our country was the first of the newly independent
States to draw up and adopt a national plan of action for
environmental protection. In the light of the implementation
of the decisions of the Rio Conference, Kyrgyzstan is now
carrying out a country project, Capacity 21, which consists
of three major components: coordination of and carrying
out ecological studies, stable management of water
resources and economic growth and social development.
Through an edict of President Akayev, a national strategy
has been adopted for sustainable human development which
recognizes man, and his harmonious existence with nature,
as the highest priority. Kyrgyzstan was the first country in
the region to draw up a “concept for ecological security”.
The Declaration adopted by the conference in Rio
ranks mountainous ecological systems among those
particularly vulnerable to natural and man-made impacts. It
is universally recognized that peoples living in mountainous
regions bear far heavier social and economic burdens than
those who live in plains.
In the light of these factors and circumstances and also
on the basis of the decisions of the Global Environment
Facility, our country held an international conference on
problems of mountain ecosystems. The participants in the
conference put forward a proposal to proclaim an
international year of the mountains, a proposal which was
actively supported by President Akayev in his message to
the delegates to the mountain forum and in his letter to the
Secretary-General of the United Nations.
At the regular session of the Economic and Social
Council in July this year, in Geneva, a resolution
proclaiming International Year of Mountains, sponsored by
44 countries, was adopted by consensus. The resolution
contains a request to the Secretary-General to present to the
regular session of the Economic and Social Council in
1998, after consultations with Governments and with the
relevant international, regional and non-governmental
organizations, a report on the desirability of proclaiming the
International Year of Mountains and other measures to
ensure the sustainable development of mountainous
countries.
I would like to take this opportunity to appeal to
Governments and, above all, to the other sponsors to
submit the relevant information for incorporation into a
complete and comprehensive report on this question by
the Secretary-General. I hope the General Assembly will
in turn adopt a consensus decision on this initiative.
At the same time, we believe that it is possible, with
support from Governments, to raise the question of
drawing up a global programme of action to ensure the
sustainable development of countries with mountainous
regions, similar to the programme being carried out for
small island developing countries.
There can be no doubt that the economic gap
between the rich developed countries and the developing
world has widened over recent years. The poorest
countries are not in a position to take off economically or
socially and are continuing to lose the ties that enable
them to participate in the world economy. We can assume
that if this trend continues, their numbers will continue to
grow, and this represents a serious threat to all human
development. We need to halt that trend. In this context,
in the view of the experts, the most promising approaches
are to increase investments in human resources to
encourage the implementation of ecologically clean and
effective technologies and to reform price structures.
In our view, it is precisely in these areas that United
Nations activities, in new conditions, should be stepped
up in order to promote economic and social progress. We
support the efforts of the Secretary-General to promote
stable and sustainable development.
Supporting peace and security is the highest priority
task of the United Nations. We place great store by the
United Nations peacekeeping activities and pay due
tribute to the courage and selflessness of United Nations
personnel working in regions of conflict. The efforts of
the United Nations Mission of Observers in Tajikistan,
headed by the Special Representative of the Secretary-
General, Mr. Gerd Merrem, and the Collective
Peacekeeping Forces of the Commonwealth of
Independent States (CIS), culminated successfully in
Moscow on 27 June 1997 with the signing of the General
Agreement on the Establishment of Peace and National
Accord in Tajikistan, which opened the way for the
country’s transition from war to reconstruction and
rehabilitation.
As a representative of one of the States that is a
guarantor of peace in Tajikistan, I am gratified to note my
11


country’s involvement in this event. The mediation efforts
of Kyrgyzstan, and of President Akayev himself, helped
bring about the important agreement in May this year that
laid the way for the General Agreement, namely, the
signing of the Protocol on Political Questions. However, as
the events in August demonstrated, peace in Tajikistan is
still extremely fragile and its survival depends, first and
foremost, on the Tajik parties themselves and how faithful
they are to the commitments they have made. We are
convinced that our Tajik friends will be able to see this
through.
The prospects for peace-building in Tajikistan depend
to a significant extent on the situation along the Tajik-
Afghan border. The armed conflict in Afghanistan is of the
greatest concern to the States of the Central Asian region;
it fosters the illegal production and trafficking of drugs and
is prompting the massive flow of refugees to neighbouring
countries. The President and Government of Kyrgyzstan are
firmly convinced that there can be only one solution to the
Afghan conflict, namely, a political solution. The problem
can be solved with the political will of the Afghan parties
above all and assistance from neighbouring States that have
an influence in the region.
We have not abandoned hope regarding the
organization of direct inter-Afghan negotiations under the
auspices of the United Nations to discuss conditions for a
ceasefire and subsequent measures to bring about national
reconciliation. In November 1996, President Akayev put
forward an initiative to hold these negotiations in Bishkek.
Subsequently, this proposal was repeated at meetings in
New York of top officials and experts on Afghanistan.
Building on this initiative, in August the President of
Kyrgyzstan appealed to the parties to the conflict and Heads
of State and Government concerned.
Kyrgyzstan, which does not share a border with
Afghanistan and has no interest aside from ensuring
regional security, considers the organization of inter-Afghan
negotiations under United Nations auspices an integral part
of its peaceful policy of good-neighbourly relations and
cooperation. Kyrgyzstan is ready to play the impartial role
of mediator and make its good offices available to ensure
a peaceful settlement of this problem.
Pursuant to its peaceful policy, Kyrgyzstan has been
actively promoting in the United Nations since 1995 the
idea of establishing a nuclear-weapon-free zone in Central
Asia, as reflected in a number of working papers of the
1995 Review and Extension Conference of the Parties to
the Treaty on the Non-Proliferation of Nuclear Weapons,
the Preparatory Committee of the Conference of Parties
to the Treaty on the Non-Proliferation of Nuclear
Weapons to be held in the year 2000 and the
Disarmament Commission. We are firmly convinced that
the creation of nuclear-weapon-free zones, which is an
important confidence-building measure and a positive
backdrop to the disarmament process, is helping
strengthen peace and security in the region and, in the
final analysis, throughout the world.
With the entry into force of the Treaties of Pelindaba
and Bangkok, more than 1.7 billion people will be living
in zones free of nuclear weapons. Together with
Antarctica, this territory will cover practically the entire
southern hemisphere. It is essential that we do all we can
to support and promote the establishment of nuclear-
weapon-free zones. Here, above all, we are hoping for the
understanding and support of nuclear-weapon States. At
the international conference this September on the
establishment of nuclear-weapon-free zones, held in
Tashkent, Kyrgyzstan proposed the convening of an
advisory meeting of the five Central Asian States, the five
nuclear-weapon States that are permanent members of the
Security Council, and representatives of the United
Nations to discuss practical measures to make this idea a
reality. The conference approved the proposal.
Kyrgyzstan is actively participating in peacekeeping
activities. The Collective Peacekeeping Forces of CIS in
Tajikistan includes one of our battalions. Kyrgyz military
personnel in the Central Asian peacekeeping battalion
took part in the joint exercises held within the framework
of the North Atlantic Treaty Organization (NATO)
programme Partnership for Peace. Kyrgyzstan is also a
member of the United Nations Special Committee on
Peacekeeping Operations. We are also interested in
training an international peace force, military observers
and civilian personnel so that they can participate in
peacekeeping operations. I would like to take advantage
of this opportunity to ask the United Nations and the
donor countries to give us as much assistance as possible
in this area.
In conclusion, I should like to say that this is a
decisive session for the United Nations. I should like to
express the hope that the interests of individual countries
and regions can be reconciled and that they will not
prevail over responsibility for the fate of our common
Organization. On this positive note, I should like to end
my statement.
12









